                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                        DOCKET NO. 3:18-CV-00168-FDW-DSC
                THUNDERSHIRT, LLC d/b/a                       )
                THUNDERWORKS,                                 )
                                                              )
                                Plaintiff,                    )
                                                              )                ORDER
                         vs.                                  )                  and
                                                              )           NOTICE OF HEARING
                CENTRAL GARDEN & PET                          )
                COMPANY,                                      )
                                                              )
                                Defendant.                    )
                                                              )
                                                              )

                         THIS MATTER is before the Court on the parties’ Claim Construction Briefing and their

               Joint Motion for a Hearing on Claim Construction (Doc. No. 21). The Motion is GRANTED.

                         TAKE NOTICE that a hearing on the parties Claim Construction Hearing will take place

               on June 6, 2019, at 2:00 p.m. in Courtroom #1-1 of the Charles R. Jones Federal Building, 401 W.

               Trade Street, Charlotte, NC 28202. Although the parties dispute the amount of time needed for

               argument, the Court will limit each party to sixty (60) minutes to present their respective

               arguments, including intrinsic and extrinsic evidence, regarding proposed construction of the

               disputed claim terms, phrases, or clauses.

                         IT IS THEREFORE ORDERED that the Joint Motion for Claim Construction Hearing

               (Doc. No. 21) is GRANTED IN PART.

                         IT IS SO ORDERED.

Signed: April 11, 2019
